Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 05/01/2020.  Claims 1-20 are presented for examination and are rejected for the reasons indicated herein below.     



Claim Objections
2.	Claims 1, 4, 7, 11, 14 and 17 are objected to because of the following informalities: 

In each of claims 1, 4, 7, 11, 14 and 17, “plurality of n converter circuits” should be changed to “plurality of [[n]] converter circuits”. Appropriate correction is required.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gazit et al. (U.S. Pub. No. 2020/0136523 A1).

Regarding claim 1, Gazit et al. (e.g. see Figs. 1-4) discloses “A pyramid-type multilevel converter, comprising: a selector stage (e.g. Fig. 1J see Q11c and the switch below it connected to Q11c and L2); a converter stage (e.g. Fig. 1J see 12d); and at least one intermediate stage (e.g. Fig. 1J see Q9a, Q9b, the two switches connected between Q6a and Q6b and between Q5a and Q5b, and the two switches connected between Q3a and Q3b and between Q2a and Q2b) between said selector stage (e.g. Fig. 1J see Q11c and the switch below it connected to Q11c and L2) and said converter stage (e.g. Fig. 1J see 12d), wherein: said selector stage (e.g. Fig. 1J see Q11c and the switch below it connected to Q11c and L2) and said at least one intermediate stage (e.g. Fig. 1J see Q9a, Q9b, the two switches connected between Q6a and Q6b and between Q5a and Q5b, and the two switches connected between Q3a and Q3b and between Q2a and Q2b) are made of a plurality of modular building blocks (e.g. see at least 16d and 12d in Fig. 1J); said converter stage (e.g. Fig. 1J see 12d) comprises a plurality of n converter circuits to output phase voltage references (e.g. Fig. 1J see 12d); and said selector stage (e.g. Fig. 1J see Q11c and the switch below it connected to Q11c and L2), said converter stage (e.g. Fig. 1J see 12d), and said at least one intermediate stage (e.g. Fig. 1J see Q9a, Q9b, the two switches connected between Q6a and Q6b and between Q5a and Q5b, and the two switches connected between Q3a and Q3b and between Q2a and Q2b) are electrically connected in a pyramid formation having a base of said converter stage and an apex of said selector stage (see at least Fig. 1J)”.

Regarding claim 2, Gazit et al. (e.g. see Figs. 1-4) discloses “wherein each respective modular building block in said plurality of modular building blocks comprises: an upper switch (e.g. Fig. 1J see at least Q11c and Q9a); a lower switch (e.g. Fig. 1J see at least the switch below Q11c connected to Q11c and L2, and Q9b); and a midpoint (e.g. Fig. 1J see at least the midpoint between Q11c and the switch below it connected to L2, and the midpoint between Q9a and Q9b), wherein: said upper switch (Q9a) has a first connection to one of: 1) the midpoint of a first upper modular building block in an adjacent layer within the intermediate stage, or 2) an output terminal of a first upper converter in an adjacent converter stage (output of Q8a and Q8b), and a second connection to said midpoint (midpoint between Q9a and Q9b); and said lower switch (Q9b) has a third connection to one of: 1) the midpoint of a second lower modular building block in the adjacent layer within the intermediate stage, or 2) an 

Regarding claim 3, Gazit et al. (e.g. see Figs. 1-4) discloses “wherein said upper switch (e.g. Fig. 1J see at least Q11c and Q9a) and said lower switch (e.g. Fig. 1J see at least the switch below Q11c connected to Q11c and L2, and Q9b) are soft-switching low-frequency Pulse-Width-Modulation (PWM) or line- frequency switches (e.g. see Fig. 1J, also see para. 0057- 0069 and para. 0109)”.

Regarding claim 4, Gazit et al. (e.g. see Figs. 1-4) discloses “wherein said plurality of n converter circuits comprise Pulse-Width-Modulation (PWM) high-frequency converters (e.g. Fig. 1J see inside 12d, also see para. 0057- 0069 and para. 0109)”.

Regarding claim 5, Gazit et al. (e.g. see Figs. 1-4) discloses “wherein said plurality of modular building blocks of the same intermediate stage lack electrical connection to each other (e.g. Fig. 1J see Q9a, Q9b (first building block), the two switches connected between Q6a and Q6b and between Q5a and Q5b (second building block), and the two switches connected between Q3a and Q3b and between Q2a and Q2b (third building block))”.

Regarding claim 6, Gazit et al. (e.g. see Figs. 1-4) discloses “said selector stage switched at line-frequency (e.g. Fig. 1J see Q11c and the switch below it connected to Q11c and L2, also see para. 0057- 0069 and para. 0109); and said at least one intermediate stage switched at low-frequency PWM (e.g. Fig. 1J see Q9a, Q9b, the two switches connected between Q6a and Q6b and between Q5a and Q5b, and the two switches connected between Q3a and Q3b and between Q2a and Q2b, also see para. 0057- 0069 and para. 0109); and said converter stage switched at high-frequency PWM scheme (e.g. Fig. 1J see inside 12d, also see para. 0057- 0069 and para. 0109)”.

Regarding claim 7, Gazit et al. (e.g. see Figs. 1-4) discloses “wherein said plurality of n converter circuits comprise two-level converters (e.g. Fig. 1J see inside 12d), said two-level converters being at least one of a half- bridge circuit and a multilevel converter (e.g. Fig. 1J see inside 12d)”.

Regarding claim 8, Gazit et al. (e.g. see Figs. 1-4) discloses “wherein the at least one of said half- bridge circuit and said multilevel converter comprises at least one half-bridge topology from the list of Diode Clamped, A-NPC (Active Neutral Point Clamped), NPP (Neutral-Point-Piloted), FCM (Flying-Capacitor Multilevel), and MMC (Modular Multilevel Converter) (e.g. Figs. 1B-1J see inside 12d, also see para. 0004)”.

Regarding claim 9, Gazit et al. (e.g. see Figs. 1-4) discloses “wherein said pyramid formation electrically connecting said selector stage (e.g. Fig. 1J see Q11c and the switch below it connected to Q11c and L2), said converter stage (e.g. Fig. 1J see inside 12d), and said at least one intermediate stage (e.g. Fig. 1J see Q9a, Q9b, the two switches connected between Q6a and Q6b and between Q5a and Q5b, and the two switches connected between Q3a and Q3b and between Q2a and Q2b) is a symmetric pyramid formation (e.g. see Figs. 1-4, also see para. 0027-0033, para. 0055 and para. 0104-0114)”.

Regarding claim 10, Gazit et al. (e.g. see Figs. 1-4) discloses “wherein said pyramid formation electrically connecting said selector stage (e.g. Fig. 1J see Q11c and the switch below it connected to Q11c and L2), said converter stage (e.g. Fig. 1J see inside 12d), and said at least one intermediate stage (e.g. Fig. 1J see Q9a, Q9b, the two switches connected between Q6a and Q6b and between Q5a and Q5b, and the two switches connected between Q3a and Q3b and between Q2a and Q2b) is an asymmetric pyramid formation (e.g. see Figs. 1-4, also see para. 0027-0033, para. 0055 and para. 0104-0114)”.


Regarding claims 11-20; they all comprise substantially same subject matter as in the recited apparatus claims 1-10, therefore claims 11-20 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-10. Therefore the previous rejections based on the apparatus will not be repeated. 





Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. (Also see Cheng et al. (U.S. Pub. No. 2016/0336872 A1) discloses all the limitations of at least claims 1-2 and 11-12 (e.g. see at least Fig. 12)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839